Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claim Rejections-35 U.S.C. 103
There were no amendments to the claims nor any new additional claims responsive to the previous Office Action mailed 5/19/2021. Accordingly, any rejections from the prior Office Action also remains unchanged. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-27 are rejected under 35 U.S.C. 103 (a) as being obvious over Baker, U.S. 2007/0100220 in view of  McCutcheon et al., U.S. 2007/0293745.
Claim Rejections — Double Patenting
Since there is no change on the status of the claims with respect to the double
claims 18-27 of the present application continue to be unpatentable in view of the claims presented in copending application U.S. 9,597,023.
Response to Arguments
Applicant's arguments with respect to the rejection of claim 18 have been fully and carefully considered.
The applicant’s arguments assert Baker in view of McCutcheon fail to make obvious the claimed: 
“an analog-to-digital converter housed within the cable assembly and configured to digitize the raw oximetry signal;
a connector located at the proximal end of the cable, wherein the connector is configured to removably connect the cable assembly to a monitor and allow communication with the monitor through a data communication link;
a non-transitory computer readable medium housed within the cable assembly and storing one or more instructions for determining an oximetry measurement from the digitized oximetry signal; and
a processor housed within the cable assembly and programmed to receive the digitized oximetry signal from the analog-to-digital converter, to access the non-transitory computer readable medium to read the one or more instructions, to process the digitized oximetry signal using the one or more instructions to determine the oximetry measurement, and to transmit the oximetry measurement to the monitor…”
According to the applicant’s arguments, the rejection of claim 18, which involves Baker, [0019-24] in view of McCutcheon, [0015], fails to meet the claimed “a non-transitory computer readable medium housed within the cable assembly and storing one or more instructions for determining an oximetry measurement from the digitized oximetry signal.” 
The applicant’s arguments attempts to impeach the rejection by stating McCutcheon’s invention at [0014] discloses the configuration of alarms and beep tones used in pulse oximeters to distinguish one pulse oximeter from another instead of carrying out the claimed determining an oximetry measurement from the digitized oximetry signal. Furthermore, according to the applicant’s rebuttal, McCutcheon, [0015] “only” discloses facilitating or enhancing communication between the sensor and monitor. And like Baker, both references disclose embodiments wherein “signal processing of the sensor signal…occurs away from the sensor or cable. Thus, McCutcheon does not disclose “processing the raw digitized oximetry signal in the cable or memory in the cable that stores instructions for determining an oximetry measurement from the digitized oximetry signal.” In short, the applicant’s argument assails the alleged inadequacies of claim 18’s rejection by impeaching the deficiencies of McCutcheon without fully discussing the merits of Baker as a combination and therefore, the argument is asserting piecemeal analysis of the rejection of claim 18. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection of claim 18 is sufficient to meet the claimed “a non-transitory computer readable medium housed within the cable assembly and storing one or more instructions for determining an oximetry measurement from the digitized oximetry signal.” Clearly, Baker discloses 
those of ordinary skill in the art, the sensor 10 and/or the cable 14 may include or incorporate one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor, that may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of monitors, including older or newer versions of the patient monitor 12 or other physiological monitors.”  While the applicant’s argument correctly points out in [0014] of McCutcheon’s embodiment that the invention includes an example of the embodiment customizing alarms and beeps, this optional and exemplary feature does not preclude one of ordinary skill in the art in using the known memory, processor chip, and unstated programming to carry out the functions of pulse oximetry measurement, which is disclosed in both references. 
Furthermore, the rejection includes McCutcheon, [0015] teaching a cable including elements analogous to the underlined limitations found in claim 18 above. According to the applicant’s arguments, the function of signal processing of the sensor signal occurs away from the sensor or cable (for example, in McCutcheon’s monitor found in [0020] instead of the embodiment disclosed in [0015]). Because this function occurs outside of McCutcheon’s cable, the applicant’s argument alleges this is a patentable feature which distinguishes the claimed invention from the references. The examiner respectfully disagrees. If the references teach the function of “determining an oximetry measurement from the digitized oximetry signal,” it doesn’t matter where the function is occurring if the arrangement of the present invention isn’t providing something new 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at x230593028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        





/NABIL H SYED/Primary Examiner, Art Unit 2683